Case: 16-41493    Document: 00514257884   Page: 1   Date Filed: 12/01/2017




                      REVISED December 1, 2017

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                    Fifth Circuit

                                                                        FILED
                                                                   November 9, 2017
                                No. 16-41493
                                                                     Lyle W. Cayce
                                                                          Clerk
DARWIN KEITH BRIDGES; RODRIGO GONZALEZ; JESUS ALANIS,

                                         Plaintiffs - Appellants
v.

EMPIRE SCAFFOLD, L.L.C.,

                                         Defendant - Appellee




                Appeal from the United States District Court
                     for the Eastern District of Texas


Before STEWART, Chief Judge, and KING and JONES, Circuit Judges.
KING, Circuit Judge:
      Defendant–Appellee Empire Scaffold, LLC, employed Plaintiffs–
Appellants Darwin Keith Bridges, Rodrigo Gonzalez, and Jesus Alanis to erect
and dismantle scaffolding for the Motiva Crude Expansion Project. Bridges,
Gonzalez, and Alanis sued Empire for failing to compensate them for pre-shift
wait time under the Fair Labor Standards Act. The district court granted
summary judgment to Empire, effectively holding that the pre-shift wait time
at issue here is excluded from compensation under the Portal-to-Portal Act.
We AFFIRM.
    Case: 16-41493      Document: 00514257884        Page: 2    Date Filed: 12/01/2017



                                    No. 16-41493
                                           I.
      Motiva Enterprises, LLC (“Motiva”), is an oil refining and marketing
joint venture that is owned by affiliates of Shell Oil Company and Saudi
Aramco. Motiva undertook the Crude Expansion Project (“CEP”) in order to
expand its Port Arthur Refinery and more than double the refinery’s previous
capacity. At its peak, the project involved more than 14,000 workers. From
approximately December 2010 to May 2012, Empire Scaffold, LLC (“Empire”),
was hired to erect and dismantle scaffolding at the refinery as a part of the
CEP. 1 Empire’s employees worked in teams with six to ten individuals. Empire
compensated its employees for scheduled shift times of 7:00 a.m. to 5:30 p.m.
on Monday through Thursday and 7:00 a.m. to 3:30 p.m. on Friday.
      Empire required its employees to take buses from the Port Arthur Road
Parking Lot to the refinery on a first-come, first-serve basis between 5:00 a.m.
and 6:15 a.m. Empire’s policy was that an employee who missed the last bus
at 6:15 a.m. would not be able to work until the next day. Empire did not allow
the employees to access the refinery by any other means, such as riding in
another contractor’s van. The purpose of this policy was to prevent chaos and
congestion of vehicles at the refinery, as well as to keep the refinery secure.
The bus ride to the refinery took approximately 20 to 30 minutes. The bus
dropped the employees off at Empire’s lunch tents, which were about three-
quarters of a mile inside the refinery and a few hundred yards away from the
live units where the employees performed scaffolding. Empire required its
employees to sign in at the lunch tents. Empire did not mandate anything
else—such as work at the live units, safety meetings, or completing the job
safety analysis paperwork—prior to 7:00 a.m. At 7:00 a.m., a horn sounded,



      1 Formally, Bechtel-Jacobs CEP Port Arthur Joint Venture contracted with Empire to
provide services to Motiva.
                                           2
     Case: 16-41493       Document: 00514257884         Page: 3     Date Filed: 12/01/2017



                                       No. 16-41493
commencing the shift time. Empire required its employees to wear personal
protection equipment (“PPE”) upon reporting to work at the live units. The
PPE included hard hats, goggles, fire-retardant clothing, steel-toed boots, H2S
monitors, 2 and safety glasses.
       In November 2012, Empire’s employees and hundreds of workers for
other contractors and subcontractors related to the CEP commenced litigation
against their employers. These workers generally asserted that, in violation of
the Fair Labor Standards Act of 1938 (“FLSA”), they were not paid for
compensable time. In May 2013, the district court severed some of the claims
related to the CEP and created the instant action against Empire. In the
Fourth Amended Complaint, Darwin Keith Bridges, Rodrigo Gonzalez, and
Jesus Alanis were listed as plaintiffs in this action, along with sixty other
workers. About ten months after the severance, the district court referred the
case to a magistrate judge.
       The workers then filed a motion for partial summary judgment, arguing
that as a matter of law, Empire violated the FLSA by failing to compensate its
workers for pre-shift time and to properly record their work hours. Empire also
filed for summary judgment, contending that (1) it is not required under the
FLSA and Portal-to-Portal Act of 1947 to compensate its workers for time spent
riding the bus to the CEP, for pre- and post-shift activities, and for pre-shift
wait time; (2) its record-keeping was proper; (3) the workers had not met their
burden of proof with respect to their claims and damages; and (4) summary
judgment was appropriate for workers who did not claim that they performed
certain work activities outside of their shifts.




       2 H2S monitors can detect hydrogen sulfide, which is a byproduct of refining crude oil.
According to Empire’s employees, a H2S monitor was smaller than a deck of cards and could
be clipped onto their attire.
                                              3
    Case: 16-41493    Document: 00514257884     Page: 4   Date Filed: 12/01/2017



                                 No. 16-41493
      In March 2016, the magistrate judge recommended that (1) summary
judgment be granted against all of the workers’ claims, except for Rene
Chaires’s claim, for compensable time riding the bus to the CEP, (2) summary
judgment be granted against all of the workers’ claims for time spent donning
and doffing PPE, (3) summary judgment be granted in favor of Empire on the
improper timekeeping claim, and (4) summary judgment be denied with
respect to all of the workers’ claims—except for the claims of Bridges, Gonzalez,
and Alanis—for compensation for pre- and post-shift activities. Specifically,
with respect to Bridges, Gonzalez, and Alanis, the magistrate judge found that
they did not engage in pre-shift activities that could be considered
compensable, such as scaffolding at the live units, attending safety meetings,
and preparing job safety analysis paperwork. Both sides objected on several
issues, but the district court adopted the magistrate judge’s report and
recommendation, overruling all objections.
      In April 2016, Bridges, Gonzalez, and Alanis appealed the district court’s
decision, but this court, in August 2016, dismissed the appeal for lack of
jurisdiction because final judgment had not been entered. Subsequently, they
sought reconsideration of the district court’s grant of summary judgment in
favor of Empire or, alternatively, entry of final judgment as to their claims.
The district court denied their motion for reconsideration but issued final
judgment with respect to their claims. Bridges, Gonzalez, and Alanis then
timely appealed. They now argue that their pre-shift wait time at the refinery
is compensable under the FLSA.
                                       II.
      The issue in this case is whether the Portal-to-Portal Act excludes the
pre-shift wait time of Bridges, Gonzalez, and Alanis from being compensable
under the FLSA. We review the district court’s grant of summary judgment de
novo. Halle v. Galliano Marine Serv., L.L.C., 855 F.3d 290, 293 (5th Cir. 2017)
                                       4
    Case: 16-41493     Document: 00514257884      Page: 5    Date Filed: 12/01/2017



                                  No. 16-41493
(citing Smith v. Reg’l Transit Auth., 827 F.3d 412, 417 (5th Cir. 2016)).
Summary judgment is appropriate if “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56. “The mere existence of a scintilla of evidence in support of the
plaintiff’s position will be insufficient; there must be evidence on which the
jury could reasonably find for the plaintiff.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 252 (1986). We begin with an articulation of the relevant
substantive law.
      Enacted in 1938, the FLSA established a minimum wage and overtime
compensation for each hour worked over 40 hours in each workweek. 29 U.S.C.
§§ 206(a), 207(a). Employers that violate these provisions can be held civilly
liable for back-pay, liquidated damages, and attorney’s fees. Id. §§ 216(b)–(c).
As the FLSA did not define “work” or “workweek,” the Supreme Court issued
two decisions in the 1940s that interpreted these terms broadly. See Anderson
v. Mt. Clemens Pottery Co., 328 U.S. 680, 690–91 (1946) (defining “workweek”
to include “all time during which an employee is necessarily required to be on
the employer’s premises”); Tenn. Coal, Iron & R. Co. v. Muscoda Local No. 123,
321 U.S. 590, 598 (1944) (defining “work” as “physical or mental exertion
(whether burdensome or not) controlled or required by the employer and
pursued necessarily and primarily for the benefit of the employer and his
business”). In 1947, Congress passed the Portal-to-Portal Act in order to curb
the flood of litigation that followed these decisions. See Integrity Staffing Sols.,
Inc. v. Busk, 135 S. Ct. 513, 516–17 (2014). This Act exempts employers from
liability for claims based on the following activities:
      (1) walking, riding, or traveling to and from the actual place of
      performance of the principal activity or activities which such
      employee is employed to perform, and
      (2) activities which are preliminary to or postliminary to said
      principal activity or activities,
                                         5
     Case: 16-41493       Document: 00514257884         Page: 6    Date Filed: 12/01/2017



                                      No. 16-41493
       which occur either prior to the time on any particular workday at
       which such employee commences, or subsequent to the time on any
       particular workday at which he ceases, such principal activity or
       activities.
29 U.S.C. § 254(a).
       In Steiner v. Mitchell, 350 U.S. 247 (1956), the Supreme Court
determined that the Portal-to-Portal Act does not exempt “activities performed
either before or after the regular work shift . . . if those activities are an integral
and indispensable part of the principal activities for which covered workmen
are employed and are not specifically excluded by” § 254(a)(1) (i.e., walking,
riding, or traveling to and from the place of performance). Id. at 256. The Court
has interpreted the term “principal activity or activities” in the statute to
include all activities that are an “integral and indispensable part of the
principal activities.” Busk, 135 S. Ct. at 517 (quoting IBP, Inc. v. Alvarez, 546
U.S. 21, 29–30 (2005)); see also 29 C.F.R. § 790.8(b) (embracing this
interpretation of the term). “An activity is therefore integral and indispensable
to the principal activities that an employee is employed to perform if it is an
intrinsic element of those activities and one with which the employee cannot
dispense if he is to perform his principal activities.” Busk, 135 S. Ct. at 517.
       The Court has identified some activities that satisfy this test. In Steiner,
it held that changing clothes and showering was integral and indispensable to
the workers’ principal activity of manufacturing automotive-type wet-storage
batteries, which involved dangerous chemicals and fumes. 3 350 U.S. at 249–
50, 256. In Mitchell v. King Packing Co., 350 U.S. 260 (1956), it concluded that



       3 In Steiner, the employer conceded that the clothes-changing and showering activities
of the employees were integral and indispensable to the performance of their productive work
but contended that these activities were not principal activities under the Portal-to-Portal
Act. 350 U.S. at 251–52. The Court rejected the employer’s argument and instead agreed with
the Sixth Circuit that principal activities under the Act embraced activities that are an
integral and indispensable part of the principal activities. See id. at 252–53.
                                             6
    Case: 16-41493     Document: 00514257884     Page: 7   Date Filed: 12/01/2017



                                  No. 16-41493
knife-sharpening activities were integral and indispensable to the employees’
work at the meat-packing plant. Id. at 262–63. The knives needed to be
sharpened “for the proper performance of the work,” and a “dull knife would
slow down production.” Id. at 262.
      The Court has also decided that certain activities do not fulfill the test.
In IBP, it held that time spent waiting to don protective gear (not the time
spent actually donning the gear) was not integral and indispensable to the
production workers’ principal activities of cutting and bagging meat. See 546
U.S. at 30, 42. The predonning wait time was “two steps removed from the
productive activity on the assembly line.” Id. at 42. In Busk, the Court
concluded that mandatory security screenings were not integral and
indispensable to the warehouse employees’ work of retrieving and packaging
products for shipment to customers. See 135 S. Ct. at 515, 518. It emphasized
that the test turns on whether the activity in question is “tied to the productive
work that the employee is employed to perform.” Id. at 519.
      Here, the compensability of the pre-shift wait time of Bridges, Gonzalez,
and Alanis under the Portal-to-Portal Act turns on whether this wait time was
integral and indispensable to the principal activities which they were
employed to perform. In this context, the employees’ principal activities—as
Empire has acknowledged—included erecting and dismantling scaffolding (i.e.,
the substantive work that Empire was hired to do), safety meetings, and
completing joint safety analysis paperwork. Empire’s policy was not to begin
such activities until after 7:00 a.m., during the compensated shift time. While
reporting to the right location on time at 7:00 a.m. was intrinsic to efficiently
implementing the productive work, the time spent waiting for principal
activities to begin at 7:00 a.m. was not. The waiting itself was neither tied to
nor necessary to the erection and dismantling of scaffolding—the work that the


                                        7
     Case: 16-41493      Document: 00514257884         Page: 8    Date Filed: 12/01/2017



                                      No. 16-41493
Appellants were employed to perform. Therefore, the wait time here is similar
to the predonning wait time in IBP and thus not compensable.
       Additionally, unlike some of their coworkers, Bridges, Gonzalez, and
Alanis have not claimed that they participated in principal activities prior to
7:00 a.m. Alanis testified that during the pre-shift wait time, he did “[n]othing”
and would “chat with [his] colleagues.” Bridges stated that he used his time to
smoke. Gonzalez testified that he just sat down and waited for 7:00 a.m. Thus,
none of these three employees has created a genuine dispute of material fact
with respect to performing principal activities prior to 7:00 a.m.
       The Appellants argue that the predominant benefit test is the correct
legal framework to apply in analyzing the compensability of the pre-shift wait
time. They base their contention on four cases: (1) Armour & Co. v. Wantock,
323 U.S. 126 (1944); (2) Skidmore v. Swift & Co., 323 U.S. 134 (1944);
(3) Mireles v. Frio Foods, Inc., 899 F.2d 1407 (5th Cir. 1990); and (4) Vega v.
Gasper, 36 F.3d 417 (5th Cir. 1994). The predominant benefit test focuses on
whether the wait time primarily benefits the employer. See, e.g., Mireles, 899
F.2d at 1411 (citing Halferty v. Pulse Drug Co., 864 F.2d 1185, 1189 (5th Cir.
1989)). Under this test, when an employer requires an employee to report at a
specific time and the employee cannot perform work at that time for some
reason beyond his control, the wait time predominantly benefits the employer.
See, e.g., id. at 1414 (first citing 29 C.F.R. § 790.7(h); then citing Halferty, 864
F.2d at 1189). Bridges, Gonzalez, and Alanis contend that Empire required its
employees to report to the refinery before the 7:00 a.m. shift and that the wait
time predominantly benefited the employer because employees were
surrounded by hazardous conditions and had to follow safety procedures. 4


       4On appeal, Bridges, Gonzalez, and Alanis do not challenge the compensability of the
time spent riding the bus or donning their PPE. They do contest the district court’s finding
that the handling and use of their PPE was not tied to productive work, but it appears that
                                             8
     Case: 16-41493        Document: 00514257884          Page: 9     Date Filed: 12/01/2017



                                        No. 16-41493
       We are not persuaded by their argument. Armour, Skidmore, Mireles,
and Vega were all decided prior to Busk, and they are inapposite here. Busk
conveys that whether an activity is integral and indispensable to an employee’s
principal activities does not turn on whether the activity benefits the employer
or whether the employer requires the activity. See Busk, 135 S. Ct. at 519; see
also Balestrieri v. Menlo Park Fire Prot. Dist., 800 F.3d 1094, 1101 (9th Cir.
2015) (“Under [Busk], it is not enough to make activity compensable under the
[FLSA] that the employer requires it and it is done for the benefit of the
employer.”). The Court expressly stated that “[i]f the test could be satisfied
merely by the fact that an employer required an activity, it would sweep into
‘principal activities’ the very activities that the Portal–to–Portal Act was
designed to address.” 5 Busk, 135 S. Ct. at 519. The Court went on to state that
“[a] test that turns on whether the activity is for the benefit of the employer is
similarly overbroad.” Id.




they contest this finding in order to bolster their contention that having on their PPE
provides support that their wait time is compensable. As Bridges, Gonzalez, and Alanis focus
on the compensability of only the pre-shift wait time in their brief, any argument concerning
the compensability of the time spent donning their PPE is forfeited. See Sanders v. Unum
Life Ins. Co. of Am., 553 F.3d 922, 926 (5th Cir. 2008) (“‘A party waives an issue if he fails to
adequately brief it’ on appeal.” (quoting Audler v. CBC Innovis Inc., 519 F.3d 239, 255 (5th
Cir. 2008))).
       5 The Department of Labor regulation 29 C.F.R. § 790.7(h) states:

       Where, however, an employee is required by his employer to report at a
       particular hour at his workbench or other place where he performs his
       principal activity, if the employee is there at that hour ready and willing to
       work but for some reason beyond his control there is no work for him to perform
       until some time has elapsed, waiting for work would be an integral part of the
       employee’s principal activities.
It is unclear how Busk affects this regulation, but we need not and do not decide that today.
The factual scenario at hand does not fall within the scope of 29 C.F.R. § 790.7(h). While
Empire required its employees to take a bus to the refinery by the latest at 6:15 a.m., it did
not require them to be at the live work sites or other places where principal activities were
performed until 7:00 a.m. Here, Bridges, Gonzalez, and Alanis were waiting prior to their
scheduled shifts, not during their shifts. Cf. Mireles, 899 F.2d at 1410, 1414.
                                               9
   Case: 16-41493     Document: 00514257884     Page: 10   Date Filed: 12/01/2017



                                 No. 16-41493
      Armour and Skidmore were two Supreme Court cases that focused on
the compensability of firefighters’ on-call wait time under the FLSA. In
Armour, the Court articulated a test for determining whether wait time is
compensable; that test depends on “[w]hether time is spent predominantly for
the employer’s benefit or for the employee’s.” 323 U.S. at 133. In Skidmore, the
Court stated that whether wait time is compensable is a question of fact. 323
U.S. at 136–37. These cases are inapplicable to the current case for two
reasons. First, Armour and Skidmore were both decided prior to Busk and the
Portal-to-Portal Act. Second, they are factually distinguishable. In both cases,
the firefighters were employed to wait in order to respond to fires. See Armour,
323 U.S. at 127; Skidmore, 323 U.S. at 135. Here, Bridges, Gonzalez, and
Alanis were not employed to wait for their shifts to begin at 7:00 a.m.
      In Mireles, we held that assembly line workers’ wait time at a frozen food
packaging facility was compensable if the employees could not use that time
effectively for their own purposes. See 899 F.2d at 1410–14. Mireles is
inapposite here because it involved wait time during the workers’ scheduled
shifts and the Portal-to-Portal Act was not at issue. Id. at 1410, 1414. In
contrast, this case involves wait time prior to the employees’ scheduled shifts,
and the parties are debating over the applicability of the Portal-to-Portal Act.
Finally, in Vega, we remanded the case to the district court so that additional
findings related to the purpose of the workers’ wait time prior to picking chiles
could be made in order to determine whether the wait time could be considered
a principal activity under the Portal-to-Portal Act. 36 F.3d at 426–27. There is
some language in Vega that suggests whether an activity is covered under this
Act turns on whether the wait predominantly benefits the employer. See id. at
425–26. However, that language was not necessary to our actual disposition of
Vega and has been effectively abrogated by Busk. See 135 S. Ct. at 519.


                                       10
   Case: 16-41493    Document: 00514257884     Page: 11   Date Filed: 12/01/2017



                                No. 16-41493
      In sum, the integral and indispensable test is the relevant test for
determining the compensability of the Appellants’ pre-shift wait time. As this
preliminary wait time is not intrinsic to their principal activities, it is not
compensable under the Portal-to-Portal Act.
                                     III.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                      11